Citation Nr: 0937516	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  04-41 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 50 percent rating, effective November 12, 1999.  
The Veteran disagreed with the initial evaluation assigned.

The case was previously before the Board in December 2007 and 
was remanded for further development and adjudicative action.  
The case has been returned to the Board for further appellate 
review. 

In December 2002, the Veteran testified at a Decision Review 
Officer hearing at the RO.  A transcript of this hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
remand is necessary/

Review of computerized appeal information reveals that the 
Veteran appears to have appealed a June 2009 RO decision 
denying a total disability rating based on unemployability 
(TDIU).  In correspondence dated in August 2009, the Veteran 
indicated that he had requested a personal hearing at the 
Buffalo RO in correspondence he submitted in July 2009.  

The Veteran's TDIU claim was submitted during the course of 
the Veteran's appeal 
with the initial evaluation assigned for his PTSD claim.  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that a veteran 
is appealing the initial rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id. 

In this case, the appellant raised the issue of entitlement 
to TDIU during the course of the appeal of the initial rating 
assigned for PTSD.  The TDIU has apparently been adjudicated 
by the RO and appealed, but neither the rating decision nor 
the Veteran's notice of disagreement have been associated 
with the claims file before the Board, nor any other relevant 
documents that may have been submitted other than the 
application for TDIU (which is currently contained in the 
file).  In addition, it appears the Veteran has requested a 
personal hearing at the RO.  As such, the Board finds that 
the Veteran's claim for an increased initial rating for PTSD 
includes his claim for TDIU.  Remand is therefore necessary 
for all information and evidence pertaining to the TDIU claim 
contained in any temporary file to be associated with the 
claims file and for the Veteran to be afforded a personal 
hearing if he still desires one.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment 
records dating since July 2009 from the 
Upstate New York VA Healthcare System.

2.  Associate all relevant documents 
contained in a temporary file concerning 
the TDIU claim apparently adjudicated in a 
June 2009 rating decision.  

3.  If an appropriate notice letter 
pursuant to the Veterans Claims Assistance 
Act has not been issued with respect to 
the TDIU claim, one should be provided to 
the Veteran on remand.

4.  Clarify the type of hearing the 
Veteran is seeking (i.e. Travel Board, 
Board Videoconference, or RO hearing with 
a Decision Review Officer) and schedule 
such hearing(s) in accordance with the 
Veteran's request.  

5.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to a higher initial rating for 
PTSD to include TDIU.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




